DETAILED ACTION
Status of Claims
This is a first office action on the merits in response to the application filed on 2 July 2021.
Claims 1-17 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims continuation status priority of US Application No. 14/261485 filed on 25 April 2014. Applicant’s claim for the benefit of these prior filed applications is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 recites “The method according claim 15”, and should instead recite “The system according to claim 15”. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 13 recites wherein the user account is further accessible by an application configured to operate on a mobile device. Claim 12, upon which claim 13 depends, recites a circuit operable to identify a user account. However, the user account is not part of the claimed system, and the accessibility of the user account does not place any limitation on the system itself. As such, this claim does not further limit the subject matter of claim 12. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10, which is representative of claim 1, recites in part capture the data from the first representation; communicate usage information based on the data; receive verification identifying whether the coupon is valid including usage information of a remaining non-zero number of available uses of the multi-use coupon; generate the second representation of at least the portion of the data in response to identification of the multi-use coupon as valid; and display the second representation of the data on including the remaining non-zero number of available uses of the multi-use coupon. These limitations set forth a concept of coupon validation, which is plainly a marketing activity. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate the abstract idea into a practical application. The claims recite the additional element of a system including a scanning component, a screen, a communication interface, and at least one circuit which are used to implement the abstract idea. These limitation are all described at a high level of generality, and may be interpreted as a generic computing device. The use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Further, it is noted that this additional element does not reflect any improvement to technology, does not require the use of a particular device, does not effect a transformation of an article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a computing device. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. Thus because the additional elements of the independent claims do not integrate the abstract idea into a practical application, the independent claims are determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claims recite an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent claims 2-9, 11, 12, and 15-17 only further narrow the described judicial exception. These claims continue to recite an abstract idea, albeit a narrowed one. The previously identified additional elements fail to either integrate the narrowed abstract idea into a practical application or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chaikin et al. (US 2011/0246284 A1) in view of Chen (US 2012/0316949 A1) and Cummins (US 2013/0311255 A1). 

Regarding Claim 1: Chaikin discloses a method for translation of a visual representation of a coupon, the method comprising:
capturing a first representation of the coupon with a scanning component of a device (extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. See at least [0145]).
determining a code configured to identify the coupon (all data scanned must pass through Interceptor Device 100. … If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID. See at least [0150]).
identify and validate the multi-use coupon to be valid (Interceptor Device 100 is comprised of Processor 104, an integrated circuit (IC) to … perform operations on data received from Input Port 101 … Such operations include … verifying validity of coded data. See at least [0149]).  
generating a second representation of the coupon; and displaying the second representation of the coupon on a screen of the device (the Integrated Interceptor Device 400 is reading the barcode image displayed on the screen of Mobile Device 800 and is subsequently displaying a barcode image readable by POS Scanner 122. See at least [0153]. Also: read a 2D barcode image, disaggregate the coded image, and convert the image into a machine readable 1D barcode. See at least [0085]. Also: the integrated interceptor device can be outfitted with a barcode readable display such that legacy point-of-sale barcode readers can be used to read in data processed by the integrated interceptor. See at least [0109]. Also:  If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to ... Readable Display 403 (as depicted in FIG. 18-21). … Note that the data forwarded, disseminated by Interceptor Device 100 is processed by Processor 104 such that the data format is matched to the 

Chaikin does not appear to disclose a multi-use coupon.
Chen teaches a multi-use coupon (If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]).
Chaikin provides a system for coupon validation which differs from the claimed invention by the substitution of Chaikin’s generic coupon for a multi-use coupon. Chen demonstrates that the prior art already knew of multi-use coupons. One of ordinary skill in the art could have trivially substituted Chen’s multi-use coupon into the system of Chaikin. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would convert multi-use coupons unreadable to a point of sale device into a barcode readable by the point of sale device so that such point of sale devices could process such multi-use coupons. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chaikin and the teaching of Chen. 

Chaikin does not appear to disclose verifying on a remote server the code configured to identify and validate the multi-use coupon to be valid, and determining the remaining non-zero number of available uses available on the multi-use coupon.
Chen teaches verifying on a remote server the code configured to identify and validate the multi-use coupon to be valid, and determining the remaining non-zero number of available uses available on the multi-use coupon (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also:  The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]. Examiner’s note: one of ordinary skill in the art would understand the verification request to validate a coupon to include the coupon information). 
Chaikin and Chen suggests a system for coupon validation which differs from the claimed invention by the substitution of Chaikin’s generic coupon validation for a remote coupon validation. Chen demonstrates that the prior art already knew of validating coupons with a remote server. One of ordinary skill in the art could have trivially substituted Chen’s remote server validation into the system of Chaikin and Chen. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would verify coupon validity through communication with a remote server. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chaikin and the teaching of Chen.

Chaikin does not appear to disclose a representation of the remaining non-zero number of available uses available on the multi-use coupon. 
	Cummins teaches a representation of the remaining non-zero number of available uses available on the multi-use coupon (In step 430, the mobile communication device 110 may display (e.g., via the 
	Chaikin and Chen suggests a system for multi-use coupon validation that displays a coupon validity status, which differs from the claimed invention by the substitution of the display of Chaikin’s validity status for the display of a remaining number of uses. However, Cummins demonstrates that the prior art already knew of displaying a remaining number of coupon uses. One of ordinary skill in the art could have trivially substituted the display of a remaining number of uses into the system of Chaikin and Chen. One of ordinary skill in the art would have recognized that such a substitution would have produced a system which would display a scannable barcode for the coupon while displaying a remaining number of uses, which would better inform users regarding the status of their coupons. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Chaikin and the teaching of Chen and Cummins. 

Regarding Claim 2: Chaikin in view of Chen and Cummins teaches the above limitations. Additionally, Chaikin discloses wherein the code comprises an offer code corresponding to a sale offer for a product (all data scanned must pass through Interceptor Device 100. … If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID. See at least [0150]

Regarding Claim 3: Chaikin in view of Chen and Cummins teaches the above limitations. Additionally, Chaikin discloses wherein the first representation comprises a matrix barcode (extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. See at least [0145] and Fig. 9, Element 801). 

Regarding Claim 4: Chaikin in view of Chen and Cummins teaches the above limitations. Additionally, Chaikin discloses wherein the second representation on the screen is configured to be compatible to be read with a barcode scanner (the Integrated Interceptor Device 400 is reading the barcode image displayed on the screen of Mobile Device 800 and is subsequently displaying a barcode image readable by POS Scanner 122. See at least [0153]. Also: A readable display is any device that can display one or more coded images (e.g. a barcode image) and can be scanned/read by scanning equipment that is able to read coded images printed on paper. Examples of readable displays include electronic paper displays configured for displaying barcode images.  See at least [0152] and Fig. 5, Element 403). 

Regarding Claim 5: Chaikin in view of Chen and Cummins teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches communicating with a database on the remote server via a network connection to identify the validity of the coupon (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also:  The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]). The motivation to combine Chaikin, Chen, and Cummins is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 6: Chaikin in view of Chen and Cummins teaches the above limitations. Additionally, Chaikin discloses communicating usage information confirming a usage of the coupon to the database (If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to … on-site Communicator Device 200. See at least [0150]. Also: the Communicator Device 200 is one example of a device means to communicate data. See at least [0151]. Also: Remote Server 700 is able to receive in real-time such information as: … mobile wallet user ID (encrypted or unencrypted) … all Coupon IDs, Coupon Redemption Codes, Loyalty Member IDs, Gift Card IDs, and other incentive information. See at least [0160]-[0163]).

Regarding Claim 7: Chaikin in view of Chen and Cummins teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches wherein the usage information comprises a location or a retailer identification, the location or the retailer identification identifying a retailer where the multi-use coupon is redeemed (The consumer's mobile electronic device sends a verification request for redemption of the electronic coupon to the coupon server system. The verification request for redemption of the electronic coupon is created at the consumer's mobile electronic device using an installed program to include the merchant identifier and a characteristic of the consumer. See at least [0088]). The motivation to combine Chaikin, Chen, and Cummins is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 8: Chaikin in view of Chen and Cummins teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches updating the validity of the coupon based on the usage information and updating usage information in the database to limit usage of the coupon (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also:  The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least 

Regarding Claim 9: Chaikin in view of Chen and Cummins teaches the above limitations. Additionally, Chaikin discloses verifying a validity of the data prior to generating the second representation (the Integrated Interceptor Device 400 is reading the barcode image displayed on the screen of Mobile Device 800 and is subsequently displaying a barcode image readable by POS Scanner 122. See at least [0153]. Also: read a 2D barcode image, disaggregate the coded image, and convert the image into a machine readable 1D barcode. See at least [0085]. Also: the integrated interceptor device can be outfitted with a barcode readable display such that legacy point-of-sale barcode readers can be used to read in data processed by the integrated interceptor. See at least [0109]. Also:  If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to ... Readable Display 403 (as depicted in FIG. 18-21). … Note that the data forwarded, disseminated by Interceptor Device 100 is processed by Processor 104 such that the data format is matched to the data format required by the receiving device. See at least [0150]. Also: A readable display is any device that can display one or more coded images (e.g. a barcode image) and can be scanned/read by scanning equipment that is able to read coded images printed on paper. Examples of readable displays include electronic paper displays configured for displaying barcode images. Readable Display 403 may also be used to display transaction related information (e.g. "coupon valid", "ticket invalid", etc). See at least [0153]. Also: Prior art that claims systems that add functionality to merchant sales through electronic verifying a validity of the data via the network connection (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also:  The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]). The motivation to combine Chaikin, Chen, and Cummins is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 10: Chaikin discloses a system for translation of a visual representation of data, the system being in communication with a remote server for validation of a coupon, the system comprising: 
a scanning component operable to capture a first representation of the data corresponding to a coupon (Barcode Scanner 401 is any coded image reading device (including 2D matrix code scanners) capable of reading the Barcode 801 image off the screen of Mobile Device 800. See at least [0147]).
a screen operable to display a second representation of at least a portion of the data 
a communication interface operable to communicate via a network connection to the remote server (Integrated Interceptor Device 400 comprises at least … Communicator Device 200. See at least [0152]. Also: The communicator device is communicating wirelessly with the interceptor device and a remote server. See at least [0108]); and
at least one circuit in communication with the scanning component, the screen, and the communication interface  (Interceptor Device 100 is comprised of Processor 104, an integrated circuit (IC) to process data. See at least [0149] and Fig. 4), the at least one circuit operable to: 
capture the data from the first representation with the scanning component (all data scanned must pass through Interceptor Device 100. … If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID. See at least [0150]. Also: extract the relevant information from the Mobile Device 800 by scanning the Barcode 801 with Barcode Scanner 401. See at least [0145]).
communicate usage information based on the data via the communication interface  (If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to … on-site Communicator Device 200. See at least [0150]. Also: the Communicator Device 200 is one example of a device means to communicate data. See at least [0151]. Also: Remote Server 700 is able to receive in real-time such information as: … mobile wallet user ID (encrypted or unencrypted) … all Coupon IDs, Coupon Redemption Codes, Loyalty Member IDs, Gift Card IDs, and other incentive information. See at least [0160]-[0163]).
Identifying whether the coupon is valid (Interceptor Device 100 is comprised of Processor 104, an integrated circuit (IC) to … perform operations on data received from Input Port 101 … Such operations include … verifying validity of coded data. See at least [0149]).  
generate the second representation of at least the portion of the data in response to identification of the coupon as valid; and display the second representation of the data on the screen (the Integrated Interceptor Device 400 is reading the barcode image displayed on the screen of Mobile Device 800 and 

Chaikin does not appear to disclose a multi-use coupon.
Chen teaches a multi-use coupon (If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]).
Chaikin provides a system for coupon validation which differs from the claimed invention by the substitution of Chaikin’s generic coupon for a multi-use coupon. Chen demonstrates that the prior art already knew of multi-use coupons. One of ordinary skill in the art could have trivially substituted Chen’s 

Chaikin does not appear to disclose receive verification from the remote server via the communication interface identifying whether the coupon is valid.
Chen teaches receive verification from the remote server via the communication interface identifying whether the coupon is valid (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores verification information including the verification request and the verification result for future verification and coupon clearing purpose. See at least [0089]. Also:  The coupon server system sends a verification result … to be displayed to the consumer and the merchant. See at least [0090]. Also: the verification request for redemption of the electronic coupon also contains a request to verify the validity of the coupon itself. The coupon server system checks the validity status of the coupon, and sends the verification result back to the consumer's mobile electronic device. See at least [0091]. Also: If the coupon has a restriction on the maximum number of uses, either in general or with regard to each consumer, the coupon server system makes a deduction to the available number of uses of the coupon each time when the coupon has been verified for a valid redemption. When the available number of uses becomes zero, the coupon server system sends a denial notice to reply the verification request for coupon redemption. See at least [0062]). 
Chaikin and Chen suggests a system for coupon validation which differs from the claimed invention by the substitution of Chaikin’s generic coupon validation for a remote coupon validation. Chen demonstrates that the prior art already knew of validating coupons with a remote server. One of ordinary skill in the art could have trivially substituted Chen’s remote server validation into the system of Chaikin and Chen. One of ordinary skill in the art would have recognized that such a substitution would have predictably 

Chaikin does not appear to disclose receive usage information of a remaining non-zero number of available uses of the multi-use coupon or display the remaining non-zero number of available uses of the multi-use coupon.
Cummins teaches receive usage information of a remaining non-zero number of available uses of the multi-use coupon and display the remaining non-zero number of available uses of the multi-use coupon (the processing unit 206 may be configured to update a display of a coupon and its associated limitation on redemption on the display 116 with updated coupon information when received (e.g., by the receiving unit 204). For example, the display 116 may show a coupon with 375 redemptions remaining, and then may indicate (e.g., via an animation) that only 374 redemptions remain after a redemption occurs, as described in more detail below. See at least [0035]. Also: In step 430, the mobile communication device 110 may display (e.g., via the display 116) the updated coupon information (e.g., via an application program executed by the processing unit 206). In one embodiment, the mobile communication device 110 may display the updated limitation on redemption in place of the previous limitation on redemption. For example, if a coupon was display as having 500 redemptions remaining, and the updated limitation on redemption was 499 redemptions remaining, an animation of the 500 redemptions decrementing to 499 may be displayed. Similarly, if the limitation on redemption is a time, the mobile communication device 110 may count down and/or to the time. See at least [0060]). 
	Chaikin and Chen suggest a system for multi-use coupon validation that displays a coupon validity status, upon which the claimed invention’s transmission and display of a number of remaining uses can be seen as an improvement. However, However, Cummins demonstrates that the prior art already knew of transmitting a remaining number of coupon uses to a device and displaying the remaining number of coupon uses. One of ordinary skill in the art could have trivially applied the techniques of Cummins to the system of Chaikin and Chen. One of ordinary skill in the art would have recognized that such an application of Cummins would have produced a system which would display a scannable barcode for the coupon while 

Regarding Claim 11: Chaikin in view of Chen and Cummins teaches the above limitations. Additionally, Chaikin discloses verify a validity of the data prior to generating the second representation (the Integrated Interceptor Device 400 is reading the barcode image displayed on the screen of Mobile Device 800 and is subsequently displaying a barcode image readable by POS Scanner 122. See at least [0153]. Also: read a 2D barcode image, disaggregate the coded image, and convert the image into a machine readable 1D barcode. See at least [0085]. Also: the integrated interceptor device can be outfitted with a barcode readable display such that legacy point-of-sale barcode readers can be used to read in data processed by the integrated interceptor. See at least [0109]. Also:  If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to ... Readable Display 403 (as depicted in FIG. 18-21). … Note that the data forwarded, disseminated by Interceptor Device 100 is processed by Processor 104 such that the data format is matched to the data format required by the receiving device. See at least [0150]. Also: A readable display is any device that can display one or more coded images (e.g. a barcode image) and can be scanned/read by scanning equipment that is able to read coded images printed on paper. Examples of readable displays include electronic paper displays configured for displaying barcode images. Readable Display 403 may also be used to display transaction related information (e.g. "coupon valid", "ticket invalid", etc). See at least [0153]. Also: Prior art that claims systems that add functionality to merchant sales through electronic incentives, fails in areas where the present invention's novel ideas exceed. Some of these areas being: … ensuring redemption of only valid incentives. See at least [0029]). As previously noted in combination with Chaikin, Chen teaches verifying a validity of the data via the network connection (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least [0088]. Also: Upon receiving the verification request for redemption of the electronic coupon, the coupon server system processes and stores 

Regarding Claim 11: Chaikin in view of Chen and Cummins teaches the above limitations. Additionally, Chaikin discloses communicate the data via the communication interface to identify a user account associated with the data (If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to any one or combination of POS Terminal 123, on-site Communicator Device 200, and Readable Display 403 (as depicted in FIG. 18-21). In FIG. 21, Interceptor Device 100 is communicating through Expansion/Output Port 402 located on Integrated Interceptor Device 400. Here all data received through Expansion/Output Port 402 is forwarded to Interceptor Device 100. Note that the forwarding of data to Communicator Device 200 is typically completed automatically in real-time. See at least [0150] and Fig. 17, noting forwarding of extracted coded data to remote server). 

Regarding Claim 13: Chaikin in view of Chen and Cummins teaches the above limitations. The limitations of claim 13 do not further limit the claim, and thus the prior teachings continue to make obvious the claimed invention. Additionally, Chaikin discloses wherein the user account is further accessible by an application configured to operate on a mobile device (Mobile Device 800 can communicate and access Remote Server 700 through the device's cellular network using common software that is a part of the Mobile Device's 800 operating system. The preferred embodiment of the present invention utilizes a WAP (wireless application protocol) browser to communicate and access content and interact with the applications hosted on Remote Server 700. Further embodiments of mobile devices may include other protocols such as HTML, and non-WAP protocols such as downloadable applications that run on the mobile device's operating system. Once connected, mobile users are presented with an interface similar to that presented in FIG. 8. In this figure the user of Mobile Device 800 is viewing their homepage with the option of accessing their mobile wallet, coupons of interest, video/audio content, venue tickets, guides or attractions within their near proximity. The interface is designed such that hyperlinks can be easily selected by pressing a single key on the Mobile Device's 800 numeric or alpha numeric pad. As well, the user can scroll up/down or left/right if need be to view additional content that is not able to fit on the viewing screen. See at least [0143]. Also: A user's electronic wallet application, or mobile wallet, is an analogy to that of the conventional wallet. In the present invention, one of the main features provided by the mobile wallet is access to coupons of interest as depicted in FIG. 9. When presented with a coupon, the user has the option of accessing an interactive map that depicts the location of the coupon. This is accomplished by the user simply selecting hyperlink 803, at which point a WAP enabled browser presents an interactive map to the user. In the present invention's preferred embodiment, depicted on the map are the locations that said coupon can be redeemed within Mobile Device 800 user's near vicinity. Coupons stored in the mobile wallet were selected and stored by the user or by an automated algorithm. As well, the mobile wallet allows a user to access their loyalty membership IDs, electronic payments, transaction history (receipts), gift cards, tickets, profile information and more. Again, this interacting between the user and their remote mobile wallet is all completed by communicating and interacting with applications hosted on Remote Server 700. See at least [0144]). 

Regarding Claim 14: Chaikin in view of Chen and Cummins teaches the above limitations. Additionally, Chaikin discloses wherein the communication interface comprises a wireless communication interface (Integrated Interceptor Device 400 comprises at least … Communicator Device 200. See at least [0152]. 

Regarding Claim 15: Chaikin in view of Chen and Cummins teaches the above limitations. Additionally, Chaikin discloses communicate via the communication interface the usage information confirming a usage of the multi-use coupon to the database (If the data is determined to be associated with a special code the coded data is disaggregated into its component parts which might be, but not limited to: coupon IDs, coupon redemption codes, loyalty IDs, encrypted user ID, gift card ID, ticket, etc. This data is selectively sent to … on-site Communicator Device 200. See at least [0150]. Also: the Communicator Device 200 is one example of a device means to communicate data. See at least [0151]. Also: Remote Server 700 is able to receive in real-time such information as: … mobile wallet user ID (encrypted or unencrypted) … all Coupon IDs, Coupon Redemption Codes, Loyalty Member IDs, Gift Card IDs, and other incentive information. See at least [0160]-[0163]).

Regarding Claim 16: Chaikin in view of Chen and Cummins teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches wherein the usage information comprises a location or a retailer identification, the location or the retailer identification identifying a retailer where the multi-use coupon is redeemed (The consumer's mobile electronic device sends a verification request for redemption of the electronic coupon to the coupon server system. The verification request for redemption of the electronic coupon is created at the consumer's mobile electronic device using an installed program to include the merchant identifier and a characteristic of the consumer. See at least [0088]). The motivation to combine Chaikin, Chen, and Cummins is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 17: Chaikin in view of Chen and Cummins teaches the above limitations. As previously noted in combination with Chaikin, Chen teaches updating the validity of the coupon based on the usage information and updating usage information in the database to limit usage of the coupon (sends a verification request for redemption of the electronic coupon to the coupon server system. See at least 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11080739. 

Although the claims at issue are not identical, they are not patentably distinct from each other because, for example:

Regarding Claim 1: The claims of Patent 11080739 claim a method for translation of a visual representation of a multi-use coupon, the method comprising:
capturing a first representation of the multi-use coupon with a scanning component of a device (“capture the data from the first representation with the scanning component, the data including user account information and the multi-use coupon identification from the first representation” Claim 1). 
determining a code configured to identify the multi-use coupon 
verifying on a remote server the code configured to identify and validate the multi-use coupon to be valid, and determining the remaining non-zero number of available uses available on the multi-use coupon (“receive verification from the remote server via the communication interface identifying whether the coupon is valid or invalid and including usage information identifying a remaining non-zero number of available uses of the multi-use coupon” Claim 1).
generating a second representation of the multi-use coupon including a representation of the remaining non-zero number of available uses available on the multi-use coupon; and displaying the second representation of the multi-use coupon on a screen of the device (“generate the second representation” “display the second representation of the data or the coupon invalidity message on the screen and the remaining non-zero number of available uses of the multi-use coupon” Claim 1). 

Regarding Claim 10: The claims of Patent 11080739 claim a system for translation of a visual representation of data, the system being in communication with a remote server for validation of a multi-use coupon, the system comprising: 
a scanning component operable to capture a first representation of the data corresponding to a multi-use coupon (“a 2D barcode scanner oriented to scan in a first direction operable to capture a 2D barcode of a coupon displayed on a mobile device” Claim 3).  
a screen operable to display a second representation of at least a portion of the data (“a screen operable to display a 1D barcode in a second direction facing the point of sale device” Claim 3). 
a communication interface operable to communicate via a network connection to the remote server (“a communication interface configured to communicate with the remote server” Claim 3); and
at least one circuit in communication with the scanning component, the screen, and the communication interface (“at least one circuit in communication with the 2D barcode scanner, the communication interface, and the screen” Claim 3), the at least one circuit operable to: 
capture the data from the first representation with the scanning component (“a 2D barcode scanner oriented to scan in a first direction operable to capture a 2D barcode of a coupon displayed on a mobile device” Claim 3). 
communicate usage information based on the data via the communication interface (“transmit the data including the user account information and multi-use coupon identification from the 2D barcode through the communication interface” Claim 3). 
receive verification from the remote server via the communication interface identifying whether the coupon is valid including usage information of a remaining non-zero number of available uses of the multi-use coupon (“receive verification from the remote server via a communication interface identifying whether the multi-use coupon is valid or invalid for the user account identified in the 2D barcode and including usage information identifying a remaining number of non-zero number of available uses of the multi-use coupon” Claim 3). 
generate the second representation of at least the portion of the data in response to identification of the multi-use coupon as valid; display the second representation of the data on the screen including the remaining non-zero number of available uses of the multi-use coupon (“generate the 1D barcode in response to identification of the multi-use coupon as valid; and display the 1D barcode on the screen of the translation device for scanning by the point of sale device and display the remaining number of non-zero number of available uses of the multi-use coupon” Claim 3). 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Preston (US 2014/0249903 A1) provides a couponing system that displays a number of coupon uses remaining responsive to user selections of coupons to apply to a transaction.
Dearing et al. (US 2013/0024326 A1) provides a couponing system which displays a remaining number of coupon redemptions available. 
James et al. (US 20140149197 A1) discusses multi-use coupons and tracking their redemption. 
Main et al. (US 2008/0077488 A1) provides general information regarding multi-use coupons. 
Leonard et al. (US 5903874) provides detailed information regarding multi-use coupon status tracking processes, and demonstrates that multi-use coupons have been known for decades. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/             Examiner, Art Unit 3681                                                                                                                                                                                           	2022-01-14